THE THIRTEENTH COURT OF APPEALS

                                    13-20-00499-CV


                           Silva, Ottig & Silva, LLC.
                                        v.
Donna Economic Development Corporation 4A, Development Corporation of Donna 4B,
                  and Donna International Bridge Corporation


                                    On Appeal from the
                      464th District Court of Hidalgo County, Texas
                         Trial Court Cause No. C-2513-19-L(A)


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

November 17, 2022